CHARLES J. SCHUCK, JUDGE,
upon petition for rehearing.
The petition of the state board of control heretofore filed in the above claim, seeks a reconsideration by the court of the evidence heretofore adduced at the previous hearing, and bases its application on the following reasons, to wit:
1. One member of the court favored an award of $3500.00;
2. Another member of the court was of an opinion that the amount of the award should be left open for the further consideration of the Legislature, and;
3. Another member of the court favored the denial of. an award.
No other or additional testimony is offered or presented.
Reviewing again the record before us and giving consideration to the arguments now presented by counsel upon the application for reconsideration, a majority of the court reaffirms its former opinion and holds that the state or agency involved is morally bound to compensate the estate of the deceased Lucy Ward, and after mature consideration we fix the amount of the said award in the sum of twenty-five hundred dollars ($2500.00) and recommend to the Legislature payment accordingly.